[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The parties entered into a contract for the construction of a fire wall on the plaintiffs' premises. The plaintiff gave the defendant a deposit of $3275. upon the signing of the contract in March 1993.
The defendant worked one day on this job and the plaintiff terminated the contract after the defendant ran into some problems that would or would not create additional expenses.
The plaintiff thereafter contracted with another party to do the construction of the fire wall. The terms of the second contract were different from the terms of the contract with the defendant.
The Court finds the issue for the plaintiff and awards the plaintiff the sum of $2575. to be paid by the defendant to the plaintiff within three (3) weeks of date.
The plaintiff did not pursue Count Three of the Complaint and the Court considers this Count abandoned.
COPPETO, J. CT Page 2818